DETAILED ACTION
In response to communication filed on 7/31/2022.
Claims 1,5,9 and 10 are pending.
Claims 1 and 5 are rejected.
Claims 9 and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 7/31/2022. Claims 1,5,9 and 10 were amended, claims 2-4 and 6-8 were canceled, and claims 1,5,9 and 10 remain pending.

Amendment to claims 5 and 9 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub. 2017/0272553) in view of Liu et al. (US Pub. 2019/0387080)(L2 hereafter).

Regarding claims 1 and 5, Y1 teaches a sidelink user equipment [refer Fig. 5][paragraph 0061], comprising a memory [refer Fig. 5; 130], a processor [refer Fig. 5; 110], and a computer program that is stored in the memory and capable of running on the processor [paragraph 0142], the computer program is executed by the processor [paragraph 0142] to perform operations comprising: 
determining whether a Medium Access Control (MAC) Protocol Data Unit (PDU) received by the sidelink user equipment comprises a reserved (i.e. unknown, nonexistent, released) Logical Channel Identity (LCID) value [paragraph 0124]; and 
when the MAC PDU comprises a reserved LCID value, discarding a PDU to which a MAC subheader comprising the reserved LCID value belongs and remaining PDUs following the discarded PDU in the MAC PDU (when a UE receives a MAC PDU with an unknown/nonexistenting/released LCID, the UE ignores/discards the header fields containing the LCID and any corresponding MAC SDU)[paragraph 0124].
However Y1 fails to disclose the MAC PDU comprises at least one sub-PDU, the at least one sub-PDU comprises one MAC subheader and one Service Data Unit (SDU), discarding the sub-PDU to which a MAC subheader comprising the reserved LCID value belongs and remaining sub-PDUs following the discarded sub-PDU in the MAC PDU.
L2 in the same field of endeavor discloses that a MAC PDU can comprise of sub-PDUs [paragraph 0069], a sub-PDU can comprise of a MAC subheader and a MAC service data unit (SDU)[paragraph 0073], when sub-PDUs are parsed, should a sub-PDU carry an LCID having an invalid or reserved value, the device cannot parse the sub-PDU [paragraph 0101], sub-PDUs that are not parsed are discarded [paragraph 0107] and an error occurs parsing subsequent sub-PDUs after the successfully parsed sub-PDU [paragraph 0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of and handling of sub-PDUs that can carry MAC subheaders and SDUs in a MAC PDU as taught by L2.  One would be motivated to do so to provide the use of a known technique with regards to MAC PDU construction and handling to yield predictable results.

Allowable Subject Matter
Claims 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  determining whether a Medium Access Control (MAC) Service Data Unit (SDU) is associated with a reserved Logical Channel Identity (LCID) value and when the MAC SDU is associated with a reserved LCID value, placing the MAC SDU in a first Protocol Data Unit (MAC PDU), and when the MAC SDU is not associated with the reserved LCID value, placing the MAC SDU in a second MAC PDU and then sending both the first MAC PDU and the second MAC PDU as separate MAC PDUs to another sidelink user equipment.

Response to Arguments

Applicant’s arguments, see pages 5-6, filed 7/31/2022, with respect to the rejection of claims 9 and 10 have been fully considered and are persuasive.  The rejection of claims 9 and 10 has been withdrawn. 

Applicant's arguments filed 7/31/2022 with respect to the rejection of claims 1 and 5 have been fully considered but they are not persuasive. 

Regarding claims 1 and 5, applicant argues that the applied references does not teach newly added claim limitation, namely, “the MAC PDU comprises at least one sub-PDU, wherein the at least one sub-PDU comprises one MAC subheader identifying a Sidelink Shared Channel (SL-SCH), or one MAC subheader and one Service Data Unit (SDU).” 
	In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, at least one sub-PDU comprises one MAC subheader identifying a Sidelink Shared Channel (SL-SCH), or one MAC subheader and one Service Data Unit (SDU) can require that a sub-PDU comprise of just a MAC subheader and one Service Data Unit (SDU), which has been previously cited as being disclosed by Liu et al. (L2 hereafter) and noted in the above rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Liu merely discloses communications between the network device and a terminal and silent with regards to sidelink communications, it is noted that the limitation, “comprises one MAC subheader identifying a Sidelink Shared Channel (SL-SCH),” is an alternative limitation because it is one of two different limitations to which a MAC subheader can comprise of, so therefore the argument is moot since the limitation in its broadest reasonable interpretation is not required for examination.  Furthermore, the test for obviousness is based upon what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is noted that although the prior art references Y1 and L2, as noted above, were used to reject the claim language as broadly interpretation, it is noted that Chen et al. (US Pub. 2017/0094656), which was previously cited in the previous Office action, discloses the use of sidelink channel for data transfers [paragraph 0189].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US Pub. 2017/0094656) discloses the use of sidelink channel data transfers using a sidelink shared channel (SL-SCH)[paragraph 0189].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412